Citation Nr: 1537999	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-02 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right hip disability including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran requested a Board hearing.  Prior to the date of the hearing, the Veteran withdrew the request for a hearing and, therefore, the Board may proceed without a hearing.  38 C.F.R. § 20.702(e) (2015).


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in this appeal, the Veteran expressly stated, in writing, that he wished to withdraw his appeal of the issue listed above.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue listed above have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Prior to the promulgation of a decision in the appeal, the Veteran's representative submitted, on behalf of the Veteran, a written request to withdraw his appeal "for service-connection of my right hip."  See July 2015 VA Form 21-4138.  The Board finds that the July 2015 submission expresses a clear intent to withdraw appeal of the only issue currently before the Board and the request to withdraw, therefore, satisfies the procedural requirements of 38 C.F.R. § 20.204(b). 

The Board concludes that no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


